Opinion issued May 21, 2013




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00116-CR
                              NO. 01-13-00117-CR
                           ———————————
                  WILLIAM SOLOMON LEWIS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                   Trial Court Case Nos. 59246 and 59247



                         MEMORANDUM OPINION

      Appellant, William Solomon Lewis, asserts that, on October 25, 2012, he

mailed a motion to the Brazoria County District Clerk, seeking to correct costs in
trial court cause numbers 59246 and 59247.1 See TEX. CODE CRIM. PROC. ANN.

§.103.008 (West 2006) (providing for correction of costs). Appellant complains

that the district clerk returned his motion unfiled. On January 24, 2013, appellant

filed a “Direct Appeal of Motion for Correction of Costs,” attempting to appeal

from the alleged return of his motion.         We dismiss the appeals for lack of

jurisdiction.

      Generally, we only have jurisdiction to consider an appeal by a criminal

defendant where there has been a judgment of conviction. See Workman v. State,

343 S.W.2d 446, 447 (Tex. Crim. App. 1961). We do not have jurisdiction over

other appeals in criminal cases unless it has been expressly granted to us by law.

See Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); McKown v.

State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). Further, the

Rules of Appellate Procedure provide for perfection of an appeal from a trial

court’s judgment imposing or suspending sentence or “an appealable order.” See

TEX. R. APP. P. 26.2(a), 33.1.




1
      Appellant’s previous appeal from the trial court’s order of costs was dismissed for
      lack of jurisdiction. Lewis v. State, Nos. 01-10-00761-CR, 01-10-00762-CR, 2012
WL 2453726, at *2 (Tex. App.—Houston [1st Dist.] Jun. 28, 2012, no pet.) (mem.
      op. on reh’g) (not designated for publication) (considering order of costs in trial
      court cause numbers 59246 and 59247).
                                           2
      Appellant does not appeal from a trial court judgment or order; rather, he

appeals from the district clerk’s return of a motion. We know of no authority that

vests this Court with jurisdiction over a direct appeal from the return of a motion.

      Accordingly, we dismiss the appeals for want of jurisdiction. Any pending

motions are dismissed as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3